Citation Nr: 0531731	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  04-04 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable disability rating for a 
ventral hernia.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
October 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO), which granted service connection 
for ventral hernia.  A noncompensable (0 percent) rating was 
assigned effective March 30, 2001.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing which was conducted at 
the RO in June 2005.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

A December 2004 VAMC record indicates that an abdominal CT 
was conducted in October 2003 at the Good Samaritan Hospital.  
These records are not part of the claims folder.  VA has an 
obligation to obtain all relevant treatment records.  38 
U.S.C.A. § 5103A(b), (c) (West 2002).

Additionally, the veteran's recent VAMC records note the 
presence of an abdominal aortic aneurysm.  The medical 
evidence of record does not differentiate between the 
symptomatology associated with the service-connected ventral 
hernia and the symptomatology associated with the non 
service-connected abdominal aneurysm.  The Board is precluded 
from differentiating between symptomatology attributed to a 
service-connected disability and a non service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  For this 
reason, the case must be remanded for a medical opinion which 
differentiates between service-connected and non-service 
connected pathology, to the extent possible.

Accordingly, this case is REMANDED for the 
following action:

1.  After securing any necessary 
authorizations, the RO should request 
copies of the veteran's October 2003 
abdominal CT results and any other 
recent records from Good Samaritan 
Hospital and associate them with the 
claims folder.  If the RO cannot obtain 
these records, it should follow the 
proper procedures under the VCAA.

2.  The veteran should be scheduled for 
a VA examination to determine the 
nature and severity of his current 
ventral hernia disability.  The claims 
folder should be made available to and 
reviewed by the examiner prior to the 
examination.  The examination report 
should set forth all objective findings 
regarding the veteran's service-
connected ventral hernia, including the 
presence of any weakening of the 
abdominal wall.  The examiner should 
attempt to differentiate between the 
symptomatology associated with the 
veteran's service-connected ventral 
hernia and abdominal aortic aneurysm.  
If the symptomatology associated with 
each cannot be differentiated, the 
examiner should so state.  A report of 
the examination should be prepared and 
associated with the veteran's VA claims 
folder.

3.  Following completion of all 
indicated development the AMC or RO 
should then re-adjudicate the pending 
claim in light of the evidence of 
record.  If any benefit sought on 
appeal remains denied, the AMC or RO 
should issue a Supplemental Statement 
of the Case to the veteran and his 
representative and afford them an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).



 
 
 
 


